   Case 1:11-cv-00691-LAK-RWL Document 2196 Filed 05/03/19 Page 1 of 5



                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK

-------------------------------------x
                                     :
CHEVRON CORPORATION,                 :
                                     :
               Plaintiff,
                                     :
     v.                              : 11 Civ. 0691 (LAK)
                                     :
STEVEN DONZIGER, et al.,             :
                                     :
               Defendants.           :
                                     :
-------------------------------------x


    CHEVRON CORPORATION’S MOTION TO COMPEL LAURA MILLER
                 TO APPEAR FOR DEPOSITION




                                 GIBSON, DUNN & CRUTCHER LLP
                                 200 Park Avenue
                                 New York, New York 10166-0193
                                 Telephone: 212.351.4000
                                 Facsimile: 212.351.4035

                                 STERN, KILCULLEN & RUFOLO LLC
                                 325 Columbia Tpke, Ste 110
                                 P.O. Box 992
                                 Florham Park, New Jersey 07932-0992
                                 Telephone: 973.535.1900
                                 Facsimile: 973.535.9664

                                 Attorneys for Plaintiff Chevron Corporation
     Case 1:11-cv-00691-LAK-RWL Document 2196 Filed 05/03/19 Page 2 of 5



       Chevron Corporation (“Chevron”) hereby brings this motion to compel Laura Miller to

comply with Chevron’s Subpoena Ad Testificandum dated Oct. 9, 2018. Ms. Miller has twice

refused to appear at depositions scheduled on dates consistent with her indicated availability, and

she now is taking the position that she is immune from deposition until this Court resolves Chev-

ron’s motion to compel her production of documents. Ms. Miller’s attempt to parlay her failure

to fulfill her document obligations into a basis to evade deposition is obstructive and must end.

       1.      On October 17, 2018, Chevron served on Ms. Miller a subpoena to testify at a

deposition. Exs. 1, 2. After many months of meet and confers, Chevron noticed Ms. Miller’s

deposition on March 12, 2019, for April 10, 2019, consistent with dates provided by Ms. Miller.

Ex. 3. Then, at 11:06 p.m. on April 9, Ms. Miller informed Chevron by email that she would not

appear for her deposition as noticed, but would agree to appear on April 29. Ex. 4. Chevron

took a notice of her nonappearance on April 10th for the record. Miller April 10 Dep. Tr. 2:18–

20. On April 25, four days before her second scheduled deposition date, Ms. Miller emailed

Chevron’s counsel, claiming she “would need to await an order of the court on the [Motion to

Compel Laura Miller to Respond to Post-Judgment Discovery Requests, Dkt. 2187 (April 19,

2019)] before proceeding with any deposition.” Ex. 5. Chevron responded that it did not agree

with Ms. Miller’s position, after which Ms. Miller sent an additional email to Chevron’s counsel

on April 26, asserting that she is “entitled to wait for the guidance the court will provide [on the

pending motion] before proceeding with the deposition” and that she “intends to request,” in her

opposition to the motion, “that the court . . . deny [Chevron] the right to a deposition entirely.”

Ex. 6. Ms. Miller subsequently failed to appear on April 29, and Chevron again took a notice of

her nonappearance on the record. Miller April 29 Dep. Tr.

       2.      That Ms. Miller has already forced Chevron to file a motion to compel production




                                                  1
     Case 1:11-cv-00691-LAK-RWL Document 2196 Filed 05/03/19 Page 3 of 5



of documents that is now pending before this Court does not give her license to ignore a proper

deposition subpoena at an agreed-upon deposition date. See, e.g., Lymon v. Levy, No. 84 CIV.

7000 (VLB), 1990 WL 160671, at *1 (S.D.N.Y. Oct. 12, 1990) (rejecting the argument that “it

would be appropriate for the Court to resolve unspecified attorney-client and work product privi-

lege issues before any deposition was held” because “[i]n the absence of questions asked and the

withholding of documents upon specific claims of privilege, it is premature to resolve such is-

sues in the abstract.”); see also John Wiley & Sons, Inc. v. Book Dog Books, LLC, 298 F.R.D.

145, 148 (S.D.N.Y. 2014) (holding, in the context of a motion for sanctions, that defendants did

not have “the authority to cancel the . . . deposition at the last minute . . . based solely on their

separate discovery disputes with plaintiffs.”). Ms. Miller should not be permitted to bootstrap

her failures to fulfill her document production obligations into further delay of Chevron’s ability

to gather non-documentary information that Ms. Miller without question possesses relevant to

Donziger’s efforts to evade this Court’s judgment. This is particularly true in view of the frivo-

lous nature of her “objections” to Chevron’s document requests, see April 19 Mot. to Compel,

Dkt. 2187, at 2–3, and the evidence that she is working with Donziger and his cohorts to hide

and dissipate funds to which Chevron is lawfully entitled.

        Relief Requested. Chevron thus respectfully requests that this Court compel Ms. Miller

to appear for her deposition on June 6 or 11, 2019.

Dated: May 3, 2019                                      Respectfully submitted,

New York, New York                                      GIBSON, DUNN & CRUTCHER LLP

                                                        /s/ Randy M. Mastro
                                                        Randy M. Mastro
                                                        Andrea E. Neuman




                                                   2
Case 1:11-cv-00691-LAK-RWL Document 2196 Filed 05/03/19 Page 4 of 5




                                     200 Park Avenue
                                     New York, New York 10166
                                     Telephone: 212.351.4000
                                     Facsimile: 212.351.4035
                                     Email: ANeuman@gibsondunn.com

                                     William E. Thomson
                                     333 South Grand Avenue
                                     Los Angeles, California 90071
                                     Telephone: 213.229.7000
                                     Facsimile: 213.229.7520


                                     STERN, KILCULLEN & RUFOLO LLC
                                     Herbert J. Stern
                                     Joel M. Silverstein
                                     325 Columbia Tpke, Ste 110
                                     P.O. Box 992
                                     Florham Park, New Jersey 07932-0992
                                     Telephone: 973.535.1900
                                     Facsimile: 973.535.9664

                                     Attorneys for Plaintiff Chevron Corporation




                                 3
   Case 1:11-cv-00691-LAK-RWL Document 2196 Filed 05/03/19 Page 5 of 5



                               INDEX OF EXHIBITS



Ex. No.      Date                                 Document

  1       10/9/2018    Subpoena to Laura Miller

  2       10/29/2018   Affidavit of Service of Subpoena

  3       3/12/2019    Letter from Andrea Neuman to Laura Miller

  4       4/9/2019     Email from Laura Miller to Chevron

  5       4/25/2019    Email from Laura Miller to Chevron

  6       4/26/2019    Email from Laura Miller to Chevron




                                          4
